USCA11 Case: 21-13003          Date Filed: 03/01/2022   Page: 1 of 6




                                              [DO NOT PUBLISH]
                                In the
         United States Court of Appeals
                   For the Eleventh Circuit
                     ____________________

                              No. 21-13003
                     Non-Argument Calendar
                     ____________________


TERRY RIGGINS,
                                                 Plaintiff-Appellant,
versus
CITY OF ATLANTA,
MICHAEL GEISLER,
in his individual capacity,
                                              Defendants-Appellees.
                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
               D.C. Docket No. 1:18-cv-05085-JPB
                    ____________________
USCA11 Case: 21-13003       Date Filed: 03/01/2022    Page: 2 of 6




2                     Opinion of the Court                21-13003


Before WILLIAM PRYOR, Chief Judge, WILSON, and ANDERSON, Cir-
cuit Judges.
PER CURIAM:
       Terry Riggins appeals the summary judgment against her
amended complaint of retaliation in violation of the Georgia Whis-
tleblower Act. See O.C.G.A. § 45-1-4(d). Riggins has abandoned
any challenge she could have made to the dismissal of her com-
plaint of a violation of her right to free speech under the First
Amendment, see 42 U.S.C. § 1983, and the summary judgment
against her complaint of fraud. See Hamilton v. Southland Chris-
tian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012). The district
court ruled that Riggins’s complaint of retaliation was untimely.
See id. § 45-1-4(e)(1). We affirm.
       Riggins worked in the Department of Watershed Manage-
ment for the City of Atlanta. After the Department combined its
sewer and water departments, some City employees complained
to officials and to Riggins about potential contamination of the
clean water system. Riggins failed to report her concerns to a su-
pervisor and repeated the second-hand information during a meet-
ing of the City Council on March 17, 2014. Riggins stated that
wastewater employees who had been reassigned to the clean water
department failed to disinfect the gloves, uniforms, and tools they
had used while working on the sewer system and possibly intro-
duced blood-borne pathogens into the drinking water.
USCA11 Case: 21-13003        Date Filed: 03/01/2022     Page: 3 of 6




21-13003               Opinion of the Court                        3

       On June 12, 2014, an investigator interviewed Riggins. The
investigator questioned Riggins about the water systems and the
remarks she had made during the council meeting. Riggins re-
marked that the interview was “hostile” and, approximately two
hours into the interview, she asked for a restroom break, called an
attorney, and refused to proceed until counsel was present to assist
her.
        The City mailed Riggins three disciplinary letters. On Au-
gust 15, 2014, the City notified Riggins that she was being placed
on administrative leave for the duration of the water contamina-
tion investigation and faced termination for misconduct, which in-
cluded “engaging in offensive conduct or language toward the pub-
lic, supervisory personnel or fellow employees,” and “[w]illful
making of false statements . . . .” City of Atlanta Code of Ordi-
nances, Ch. 114, art. VI, Div. 3, § 114-528(b)(4), (12), (20). On Oc-
tober 23, 2014, the City rescinded its August notice and informed
Riggins that she was fired effective November 7, 2014, for making
false statements during her interview in June. See id. On November
3, 2014, the City sent a final notice that changed the effective date
of Riggins’s termination to November 11, 2014. See id.
       On November 6, 2014, Riggins appealed to and requested a
hearing before the Civil Service Board. On August 6, 2015, the City
replaced its Chief Operating Officer, Michael Geisler, with an in-
terim officer, and Riggins learned she had been fired for her re-
marks during the Council meeting. On November 11, 2015, Rig-
gins sued the City and Geisler in a Georgia court, but in 2018, she
USCA11 Case: 21-13003        Date Filed: 03/01/2022     Page: 4 of 6




4                      Opinion of the Court                21-13003

voluntarily dismissed the action after the Board modified her disci-
pline from termination to a 30-day dismissal.
        On November 3, 2018, Riggins filed in the district court a
complaint, which she later amended, that alleged she had been
fired “in retaliation for making disclosures protected under
O.C.G.A. § 45-1-4.” Riggins alleged that she was fired because “her
statements led to the public exposure of potentially hazardous and
illegal practices of the Department of Watershed and [the] City of
Atlanta.” She also alleged that the City and Geisler “intentionally
misled [her] by not informing her of the conduct that prompted
[the] decision to terminate.”
       The City and Geisler moved for summary judgment, which
the district court granted. The district court ruled that Riggins’s
cause of action for retaliation accrued on November 3, 2014, and
the one-year statute of limitation expired before she commenced
an action against the defendants. The district court rejected Rig-
gins’s argument to toll the statutory period on the ground that the
City and Geisler concealed the reason for her termination.
        We review de novo a summary judgment. See Pelaez v.
Gov’t Emps. Ins. Co., 13 F.4th 1243, 1249 (11th Cir. 2021). We view
the facts and draw all reasonable inferences from those facts in Rig-
gins’s favor. See id. Summary judgment is appropriate when “there
is no genuine dispute as to any material fact and the movant is en-
titled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
USCA11 Case: 21-13003          Date Filed: 03/01/2022      Page: 5 of 6




21-13003                Opinion of the Court                           5

        The Georgia Whistleblower Act prohibits a public employer
from “retaliat[ing] against a public employee for disclosing a viola-
tion of or noncompliance with a law, rule, or regulation . . . unless
the disclosure was made with knowledge that [it] was false or with
reckless disregard for its truth or falsity.” O.C.G.A. § 45-1-4(d)(2).
The Act also prohibits retaliation “against a public employee for
objecting to, or refusing to participate in, any activity, policy, or
practice . . . [that she] has reasonable cause to believe is in violation
of or noncompliance with a law, rule, or regulation.” Id. § 45-1-
4(d)(3). An employee must commence an action “within one year
after discovering the retaliation or within three years after the re-
taliation, whichever is earlier.” Id. § 45-1-4(e)(1).
       A cause of action for retaliation accrues “when the [em-
ployee] could first have maintained [her] action to a successful re-
sult.” Tuttle v. Ga. Bd. of Regents of Univ. Sys. of Ga., 756 S.E.2d
585, 588 (Ga. Ct. App. 2014) (quoting Sandy Springs Toyota v. Clas-
sic Cadillac Atlanta Corp., 604 S.E.2d 303, 305 (Ga. Ct. App. 2004)).
An employee can maintain an action after she discovers that her
employer has “made a definitive decision to take adverse action
against [her].” Albers v. Ga. Bd. of Regents of Univ. Sys. of Ga., 766
S.E.2d 520, 525 (Ga. Ct. App. 2014). And “ignorance of the facts
constituting [the] cause of action does not prevent the running of
the statute of limitation, for a plaintiff must exercise reasonable dil-
igence to learn of the existence of a cause of action.” Tuttle, 756
S.E.2d at 588 (quoting Sandy Springs, 604 S.E.2d at 305).
USCA11 Case: 21-13003       Date Filed: 03/01/2022    Page: 6 of 6




6                     Opinion of the Court                21-13003

       The district court did not err when it entered summary judg-
ment against Riggins’s complaint of retaliation as untimely. Rig-
gins’s cause of action accrued on November 3, 2014, when she re-
ceived final notice of her termination. It matters not whether Rig-
gins knew the termination was based on her remarks during the
council meeting in March 2014 instead of her conduct during her
interview in June 2014. Because the one-year statute of limitation
elapsed before Riggins filed her action, her complaint was un-
timely.
      We AFFIRM the summary judgment in favor of the City and
Geisler.